OPINION — AG — ** CORPORATION — BYLAWS — SHARES ** A CORPORATION MAY AMEND ITS BYLAWS TO PROVIDE THAT SHARES, PREVIOUSLY UNRESTRICTED AS TO TRANSFER, MUST FIRST BE OFFERED FOR SALE OR TRANSFER TO ANY OTHER PERSON. A SHAREHOLDER ACQUIRES HIS SHARES SUBJECT TO THE POWER OF THE CORPORATION TO ALTER ITS CONTRACT WITH HIM PURSUANT TO SUCH STATUTORY AUTHORITY. FURTHERMORE, AN AMENDMENT TO THE CORPORATE BYLAWS SO RESTRICTING THE TRANSFER OF SHARES DOES 'NOT' UNREASONABLY RESTRICT THE RIGHT OF ALIENATION, NOR DEPRIVE THE SHAREHOLDER OF A SUBSTANTIAL RIGHT. HOWEVER, WHETHER SUCH A RESTRICTION ON THE TRANSFER OF SHARES IS INCONSISTENT WITH THE CORPORATION'S ARTICLES OF INCORPORATION IS A QUESTION OF FACT, AND THEREFORE, NOT ADDRESSED BY THIS OPINION. 18 O.S. 1.19 [18-1.19], 18 O.S. 1.110 [18-1.110] [18-1.110], 18 O.S. 1.52 [18-1.52] (DOMESTIC CORPORATION, RESTRICTIONS ON THE CERTIFICATE, CONTRACT, REGULATE, SHAREHOLDER) CITE: 12A O.S. 8-204 [12A-8-204], 18 O.S. 1.52 [18-1.52] (F. ANDREW FUGITT) ** SEE OPINION NO. 90-567 (1990) ** SEE OPINION NO. 95-012 (1996) **